Exhibit 10.J(2)

Execution Copy

PARENT GUARANTEE

THIS AGREEMENT is dated and effective December 20, 2009 and is by and between:

 

(1) ALCOA INC., a corporation organized under the laws of the Commonwealth of
Pennsylvania, whose principal place of business is at 390 Park Avenue, New York,
New York 10022-4608, U.S.A. (together with its legal successors and permitted
assigns, hereinafter referred to as the “Guarantor”); and

 

(2) ALUMINUM FINANCING LIMITED, a corporation organized under the laws of the
British Virgin Islands, with its registered office at Trident Chambers, P.O. Box
146, Road Town, Tortola, British Virgin Islands (the “Beneficiary”).

RECITALS:

 

(A) Whereas the Guarantor and the Beneficiary entered into a Closing Memorandum
dated December 20, 2009 (the “Principal Agreement”); and

 

(B) In consideration of the Parties entering into the Principal Agreement, the
Guarantor is required to provide a guarantee in favour of the Beneficiary on the
terms set out herein.

NOW THEREFORE the Parties agree as follows:

 

1. Definitions and Interpretation

In this Agreement, unless the context otherwise requires:

 

1.1 “JV Shareholders Agreement” has the meaning given to it in the Principal
Agreement;

 

1.2 capitalized terms that are used in this Agreement but not defined herein
shall have the meanings ascribed to them in the Principal Agreement;

 

1.3 capitalized terms that are used in this Agreement but not defined herein or
in the Principal Agreement shall have the meanings ascribed to them in the JV
Shareholders’ Agreement;

 

1.4 the rules of interpretation set out in Clause 1.2 of the JV Shareholders
Agreement shall apply to this Memorandum, mutatis mutandis.

 

2. Guarantee and Indemnity

 

2.1 The Guarantor hereby unconditionally and irrevocably guarantees to the
Beneficiary the due and punctual performance and observance by the Guarantor of
all its respective obligations, commitments, undertakings, warranties,
indemnities and covenants under or in connection with the Principal Agreement
(the “Obligations”), and agrees to indemnify the Beneficiary on demand against
all losses, damages, costs and expenses (including reasonable legal costs and
expenses in respect of any enforcement of the Obligations and/or this Agreement)
which the Beneficiary may suffer through or arising from any breach by the
Guarantor of the Obligations. The liability of the Guarantor as aforesaid shall
not be released or diminished by any alterations of terms (whether of the
Principal Agreement or otherwise) or any forbearance, neglect or delay in
seeking performance of the obligations thereby imposed or any granting of time
for such performance or any other indulgence, provided, however, that the
Guarantor’s obligations under this Agreement shall continue subject to any such
alteration, extension of time or other indulgence, or any waiver that may be
granted.



--------------------------------------------------------------------------------

Execution Copy

 

2.2 If and whenever the Guarantor defaults in the performance of the Obligations
and such default is not cured or remedied within the time limits therefor after
notice thereof by the Beneficiary to the Guarantor (within any cure periods
(howsoever described, and if any) in the Principal Agreement) (“Default”), the
Guarantor shall upon demand, which shall reasonably and briefly specify the
nature and amount, if any, of the Default (the “Demand”), unconditionally
perform (or procure performance of) and satisfy (or procure the satisfaction
of), in accordance with the terms and conditions of the Principal Agreement, the
Obligations in regard to which such Default has been made, and so that the same
benefits shall be conferred on the Beneficiary as it would have received if such
Obligations had been duly performed and satisfied by the Guarantor.

 

2.3 This guarantee and indemnity is to be a continuing security to the
Beneficiary for all the Obligations of the Guarantor notwithstanding any
settlement of account or other matter or thing whatsoever.

 

2.4 This guarantee and indemnity is in addition to and without prejudice to and
not in substitution for any rights or security which the Beneficiary may now or
hereafter have or hold for the performance and observance of the Obligations of
the Guarantor.

 

2.5 As a separate and independent stipulation, the Guarantor agrees that any
Obligations which may not be enforceable against or recoverable from the
Guarantor by reason of:

 

  (a) any legal limitation, disability or incapacity of the Guarantor or the
Guarantor;

 

  (b) any insolvency or liquidation of the Guarantor;

 

  (c) any merger, amalgamation or other change of status of the Guarantor; or

 

  (d) any other fact or circumstance,

shall nevertheless be enforceable against or recoverable from the Guarantor.

 

2.6 Notwithstanding the other provisions of this Agreement, the obligations and
liability of the Guarantor under or arising out of this guarantee and indemnity
shall not be interpreted as imposing greater obligations and liabilities on the
Guarantor than are imposed on the Guarantor under the Principal Agreement.

 

2.7 The Guarantor warrants and confirms to the Beneficiary:

 

  (a) that it is duly incorporated and validly existing under the laws of the
Commonwealth of Pennsylvania;

 

  (b) that it has full power under its Articles of Incorporation and By-laws to
enter into this Agreement;

 

  (c) that it has full power to perform its obligations under this Agreement;

 

  (d) that it has been duly authorised to enter into this Agreement;

 

  (e) that it has taken all necessary corporate action to authorise the
execution, delivery and performance of this Agreement;

 

  (f) that this Agreement when executed and delivered will constitute a binding
obligation on it in accordance with its terms; and



--------------------------------------------------------------------------------

Execution Copy

 

  (g) that it has not received any notice, nor to the best of its knowledge is
there pending or threatened any notice, of any violation of any Applicable Laws
by it which is likely to have a material adverse effect on its ability to
perform its obligations under this Agreement.

 

3. Governing Law and Jurisdiction

 

3.1 This Agreement and any disputes or claims arising out of or in connection
with its subject matter are governed by and construed in accordance with the
laws of England.

 

3.2 Prior to referring to arbitration pursuant to Clause 3.3 below any dispute,
controversy or claim arising out of or in connection with this Agreement, or the
breach, termination or invalidity thereof, (for the purposes of this Clause 3 a
“dispute”), other than proceedings to enforce an agreement reached between the
Parties under this Clause 3.2, the Party wishing to or considering making such
reference shall notify in writing the other Party of the nature of the dispute
and its background (for the purposes of this Clause 3, a “dispute notice”) and
its proposed basis for settlement of such dispute and the other Party shall
respond to such dispute notice within fourteen (14) days of receipt, setting out
any clarification it may feel relevant and including its proposed basis for
settlement. The chief executives or presidents of each Party or their designees
shall then meet within thirty (30) days of the issue of the dispute notice to
attempt a reconciliation and settlement of the dispute. No statement as to a
Party’s proposed basis for settlement nor any discussions or communications
between the Parties pursuant to this Clause 3.2 (except for the terms of any
agreed settlement between the Parties) may be relied upon or referred to in
later court, arbitration, enforcement or appeal proceedings.

 

3.3 If any dispute arising out of or in connection with the Agreement is not
resolved pursuant to Clause 3.2 above within forty five (45) days of its
referral to the Parties’ senior management, such dispute shall be, if requested
by any Party, referred to and finally settled by arbitration under the Rules of
Arbitration of the International Chamber of Commerce as amended or substituted
from time to time (the “ICC Rules” and the proceedings brought in accordance
with this Clause3.3), which ICC Rules are deemed to be incorporated into this
Agreement except to the extent expressly modified by this Clause3.3. Arbitration
shall be the exclusive method for resolution of the dispute and the
determination of the arbitrators shall be final and binding. The Parties agree
that they will give conclusive effect to the arbitrators’ determination and
award and that judgment thereon may be entered and enforced by any court of
appropriate jurisdiction. The tribunal shall consist of three (3) arbitrators,
one of whom shall be appointed by each Party and the third of whom, who shall
act as chairman, shall be jointly nominated by the two arbitrators nominated by
the Parties. Failing agreement as to the identity of the third arbitrator within
five Business Days of being required to do so, such third arbitrator shall be
nominated by the International Court of Arbitration in accordance with the ICC
Rules. The place of arbitration shall be London, England. The language to be
used in the arbitration shall be English, and any documents or portions of them
presented at such arbitration in a language other than English shall be
accompanied by an English translation thereof. The arbitrators shall decide such
dispute in accordance with the substantive laws of England applicable hereto.

 

3.4 If a dispute is referred to arbitration pursuant to Clause 3.3 above, unless
the arbitrators rule otherwise, the obligations of the Parties shall not be
suspended and the provisions of this Agreement shall continue to be carried out
by the Parties.

 

3.5

The courts of England shall, subject to Clause 3.6 below, have non-exclusive
jurisdiction with respect to the enforcement of the arbitration provisions of
this Agreement and the Parties expressly submit to the jurisdiction of such
courts with respect to any proceedings to enforce the



--------------------------------------------------------------------------------

Execution Copy

 

 

arbitration provisions of this Agreement. Each Party irrevocably waives any
objection which it might at any time have to the courts of England being
nominated as the forum to hear and decide any such proceedings and agrees not to
claim that the courts of England are not a convenient or appropriate forum.

 

3.6 Without resulting in the waiver of any remedy under this Agreement and in
conjunction with each disputing Party’s rights in accordance with Rule 25 of the
ICC Rules, nothing in this Clause 3 shall preclude a disputing Party from
seeking injunctive relief from a court pending the commencement of arbitral
proceedings in accordance with Clause 3.3 (or pending the arbitral tribunal’s
determination of the merits of the dispute). The Parties hereby irrevocably
submit to the non-exclusive jurisdiction of the courts of England for such
injunctive relief and waive any objection or defence they may have to the venue
or jurisdiction of such courts. Without limiting the generality of the
foregoing, the Parties shall have the right to seek injunctive relief in any
court of competent jurisdiction and the seeking of injunctive relief in one or
more jurisdiction shall not preclude a Party from seeking such relief in any
other jurisdiction.

 

4. General Provisions

 

4.1 This Agreement contains all the terms agreed by the Parties regarding the
subject matter of this Agreement and supersedes any prior agreements,
understandings or arrangements between them, whether oral or in writing and no
representation, undertaking or promise shall be taken to have been given or
implied from anything said or written in negotiations between the Parties prior
to this Agreement except as set out in this Agreement.

 

4.2 All notices, consents, determinations, requests, approvals, demands,
reports, objections, directions and other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been duly given and to be effective on the date on which such communications are
delivered by personal delivery, by facsimile transmission (with telephone
confirmation of receipt), by courier service or by registered or certified mail,
postage prepaid, return receipt requested, at the address set forth at the head
of this Agreement or at such other address as the Party to whom the notice is
sent has designated by prior notice to the other Parties in accordance with the
provisions of this Agreement.

 

4.3 The failure of any Party to enforce or to exercise, at any time or for a
period of time, any term of or any right arising pursuant to this Agreement does
not constitute and shall not be construed as, a waiver of such term or right and
shall in no way affect that Party’s right later to enforce or exercise it. No
variation or amendment to this Agreement shall be effective unless in writing
signed as an agreement by authorised representatives of the Parties.

 

4.4 All monies payable by the Guarantor to the Beneficiary hereunder shall be
paid in the manner and currency in which the relevant amount is payable by the
Guarantor under the Principal Agreement and in full without set-off or
counterclaim of any kind and free and clear of any deduction or withholding of
any kind save as required by law. If any deduction or withholding must be made
by law, the Guarantor will pay that additional amount which is necessary to
ensure that the Beneficiary receives a net amount equal to the full amount which
it would have received if the payment had been made without the deduction or
withholding.

 

4.5 This Agreement shall terminate on the date that all the Guarantor
obligations pursuant to the Principal Agreement have been performed and
discharged in full in accordance with the terms thereof, except for any
outstanding obligations guaranteed under this Agreement that have not been paid
or performed by the Guarantor.



--------------------------------------------------------------------------------

Execution Copy

 

4.6 If at any time any provision of this Agreement is or becomes illegal,
invalid or unenforceable under the law of any jurisdiction, such illegality,
invalidity or unenforceability shall not affect the legality, validity or
enforceability of the remaining provisions of this Agreement under such law or
under the law of any other jurisdiction.

 

4.7 The Guarantor unconditionally and irrevocably agrees that the execution,
delivery and performance by it of this Agreement constitutes private and
commercial acts, and to the extent that the Guarantor or any of its revenues,
assets or properties shall be entitled, with respect to any proceeding relating
to enforcement of this Agreement or any award thereunder at any time brought
against such Party or any of its revenues, assets or properties, to any
sovereign or other immunity from suit, from jurisdiction, from attachment prior
to judgment, from attachment in aid of execution of a judgment, from execution
of a judgment or from any other legal or judicial process or remedy, and to the
extent that in any jurisdiction there shall be attributed such an immunity, the
Guarantor irrevocably agrees not to claim and irrevocably waives such immunity.

 

4.8 The rights and remedies provided by this Agreement are cumulative and not
exclusive of any rights or remedies provided by law.

 

4.9 The Beneficiary represents and warrants it shall not transfer, assign,
pledge or otherwise encumber this Agreement or any rights it has pursuant to
this Agreement.

 

4.10 The Parties do not intend any term of this Agreement to be enforceable
under the Contracts (Rights of Third Parties) Act, 1999 by any person who is not
a Party to this Agreement.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the day and year first above written.

 

ALCOA INC. By:  

/s/ Klaus Kleinfeld

Print Name:   Klaus Kleinfeld, President and Chief Executive Officer Date:  
December 20, 2009 ALUMINUM FINANCING LIMITED

By:  

/s/ Mohamed Abdullah Abunayyan

Print Name:   Mohamed Abdullah Abunayyan Date:   December 20, 2009